EXHIBIT 21 SUBSIDIARIES Name Jurisdiction Big Lots Capital, Inc. OH Big Lots F&S, Inc. OH Big Lots Online LLC OH Big Lots Stores, Inc. OH BLSI Property, LLC DE Capital Retail Systems, Inc. OH Closeout Distribution, Inc. PA Consolidated Property Holdings, Inc. NV CSC Distribution, Inc. AL C.S. Ross Company OH Durant DC, LLC DE Great Basin LLC DE Industrial Products of New England, Inc. ME Mac Frugal's Bargains · Close-outs Inc. DE Midwestern Home Products, Inc. DE PNS Stores, Inc. CA Sahara LLC DE Sonoran LLC DE Tool and Supply Company of New England, Inc. DE West Coast Liquidators, Inc. CA Barn Acquisition Corporation DE Fashion Barn, Inc. NY Fashion Barn of Oklahoma, Inc. OK Fashion Bonanza, Inc. NY Midwestern Home Products Company, Ltd. OH Rogers Fashion Industries, Inc. NY SS Investments Corporation DE
